     Case 3:20-cv-00042-JLS-DEB Document 29 Filed 04/27/21 PageID.1533 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEBRA LATOUR,                                    Case No.: 20-CV-42 JLS (BGS)
12                                    Plaintiff,
                                                       ORDER (1) GRANTING AMENDED
13    v.                                               JOINT MOTION FOR THE AWARD
                                                       OF ATTORNEY FEES; AND (2)
14    COMMISSIONER OF SOCIAL
                                                       DENYING JOINT MOTION AS
      SECURITY,
15                                                     MOOT
                                    Defendant.
16
                                                       (ECF Nos. 27, 28)
17
18
19         Presently before the Court is the Parties’ Amended Joint Motion for the Award of
20   Attorney Fees Under the Equal Access to Justice Act (EAJA) 28 U.S.C. § 2412(d) (ECF
21   No. 28). Good cause appearing, the Court GRANTS the Amended Joint Motion. Plaintiff
22   Debra Latour shall be awarded attorney fees in the amount of Nine Thousand Dollars and
23   Zero Cents ($9,000.00), and Four Hundred Dollars and Zero Cents ($400.00) in costs, to
24   be paid separately from the Judgment Fund, as authorized by 28 U.S.C. § 2412(d) pursuant
25   to 28 U.S.C. § 1920, subject to the terms of the Amended Joint Motion.
26   ///
27   ///
28   ///

                                                   1
                                                                              20-CV-42 JLS (BGS)
     Case 3:20-cv-00042-JLS-DEB Document 29 Filed 04/27/21 PageID.1534 Page 2 of 2



 1         In light of the Parties’ Amended Joint Motion for Attorney Fees, the Court DENIES
 2   AS MOOT the Parties’ Joint Motion for the Award of Attorney Fees (ECF No. 27).
 3         IT IS SO ORDERED.
 4   Dated: April 27, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                            20-CV-42 JLS (BGS)
